Citation Nr: 0709486	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-11 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Mollan, Associate Counsel








INTRODUCTION

The veteran had active military service from November 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for bilateral hearing loss.  In January 2007, a hearing was 
held before the undersigned Veterans Law Judge at the 
Philadelphia, Pennsylvania RO.  A transcript of that 
proceeding has been associated with the claims folder. 

During his January 2007 Board hearing, the veteran indicated 
that he wished to file a claim for an increased rating for 
his service-connected post-traumatic stress disorder.  This 
claim is REFERRED back to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the claim. 

The veteran alleges that he suffers bilateral hearing loss as 
a result of his service as an ammunition records clerk in 
Vietnam.  He attributes his hearing loss primarily to an 
explosion at an ammunition dump at which he was present.  The 
claims folder contains record of an incident that took place 
in December 1966, in which Viet Cong infiltrators burned one 
pad of small arms ammunition and damaged another.  Records 
show that the veteran's company was present for this 
occurrence. See USASCRUR, December 2004.

In addition, the veteran claims that his position exposed him 
to the constant sounds of artillery being fired and 
helicopters flying overhead, which contributed to his hearing 
loss.  His service medical records contain no complaints of 
hearing difficulty, nor do any private medical records 
pertaining to hearing loss exist prior to 1999.   

In January 1999, the veteran was diagnosed by a private 
physician as having "moderate to severe hearing decrease 
bilaterally at mid-range with profound hearing decrease at 
higher frequencies."  See Holly Occ, January 1999.  In May 
2003, an audiometric test performed at Wilkes-Barre VA 
Medical Center (VAMC) showed a mild to moderate high 
frequency sensorineural hearing loss and possible eustachian 
tube dysfunction.    

Therefore, in view of the evidence showing a currently 
disability and likely noise exposure during service, the 
veteran must undergo VA examination, with the claims file, to 
determine the etiology of any current hearing condition.  See 
Duenas v. Principi, 18 Vet. App. 512, 518 (2004); Charles v. 
Principi, 16 Vet.App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A 
(d) (West 2002 & West Supp. 2006); 38 C.F.R. § 3.159(c)(4) 
(2006).

Accordingly, the case is REMANDED for the following action:

1.	Obtain the veteran's medical records 
from the Wilkes-Barre VAMC for any 
treatment concerning his hearing from 
May 2003 to the present. 

2.	After obtaining the above records, to 
the extent possible, the veteran should 
be afforded an audiological 
examination.  The claims file should be 
provided to the physician for review, 
and the examiner should note that it 
has been reviewed. 



After reviewing the file, the physician 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran's current hearing 
disability is the result of a disease 
or injury in service. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Then, the RO/AMC should readjudicate 
the claim. In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case.  
After the veteran has been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



